_:   I.:




      OFFICE OF THE ATTORNEY      GENERAL    OF TEXAS
                         AUSTIN




Qw, Vish and Oyster Conmdssion
us tin, Texas
QetAtlemen~              Attentlont   Mr. Vm     J   Tucker
                                          (\ 1,
                         Opi.tionX0. 9+984&A
                                    4.          \
                         Re: Whether +-W&t-,look  plants are
                              oold storqe plaws, s de-
                                     y Artitle 9 , aal
                                                a

          ve h&we your let                  an opbion   upon   the
above subjeot matter, as f




                                    fish wardens
                                     Z'eoordbooks
                                    loyse of slwh
                                misdemeanor 8nd
                                ned in a sum not
                                han $800.00 if he
                      eoord or refuses to per&t a
                       en to inspeat such plant.
                       plants are in operation at
                               tackers are rented
                      riclualsat so much per month
     or per anuum. The lessee is furnished with a
     kq to his locker; the operator of the plant
     may or may not possess a key to the looker.
          *Are these 1OOkQr plants oold storage
     plants 8~ defined by the Artiole cited above
     and would a game and fish warden have author-
     ity to searoh these private lockers without a
     search warrant if he had good reason to believe
     that game animals or game W.rde were stored in
     them?*
    Q81pe,
         Iish and Oyster Com~&eeion - page 2


I
              Article 809 of the Penal Gode, so far as pertinent,
    r&8
               *It shall be unlawful for any person to
          plaob2in any PbUc aold storage plant, or for
          any operator or employee of any such cold stor-
          age plant to plao,eor aooept for placing in
          suah sold storage plant, any game bird or game
          aniaml of this Gtate at any time sseept during
          the open season prwided for the taking of same
          and for a period of three day8 hmediately
          thereafter.
              sl'heowner or operator of any public oold
          storage plant, which intends to aeospt or &oss
          aooept, any game bird or game animal of this
          State for storage, before aassptlng same shall
          prwide a book in whioh he shall keep a legible
          reosrd Such rsoord shall show the name of each
                l

          and every person plaoing any game bard or game
          ax&ml on storage in suoh pblio cold storage
          plant, the name of the person for whom it is
          plaoed on storage, the number of same, the Id&
          of game bird or game animal plaoed on storage
          8nd the d8te oa rhioh suoh gaussbird or game
          anirpl is plaoed on storage. Mr the purpocre
          of this dot, anj plant in which gams is stored
          for any person, other than the owner of suoh
          plant, Is hereby defined as a pub110 oold stor-
          age plant0 Any public cold storage plant, or
          the reoord book required to be kept in euoh a
          plant, shall be subfect to inspeationby any
          gaaa and fish warden OP this State at any time
          and no warrant shall be required therefor.*

              It Is our opinion that the locker plants described'
    by you are cold storage plants, umlsr this Mtiole, and our
    oenoluslonIs impelled by the following language therein;
               lo +?+ For the purpose of this Ad, any
          plant in Which game is stored for any person,
          other than the owner of such plant, is here-
          by deffned as a public storage plant. + * sa
              Furthermore,we think the plain letter of the
    statute authorizes any gam% an& fish warden to searoh suntch
private lockers.withouta search warrant, that language being+
         "Any public cold storage plant, or the
    reoord books required to be kept in such a
    plant, shall be subjeot to inspeotionby any
    gams and fish   Mrden   of   this   State   at   any
    time ahd no warrant shall be required there-
    for.9
           Suoh right of search is not in violation of lrtiole
1, section  9, of the ~onstltution, forbidding unreasonable
searoh and eeiaure, as evidencedby the following authorities:
         Hew Way Lumber Co. v. Badth, 06 8. V. (2) 292;
         Moore Y. Adams, 91 6. V. (2) 447;
         Blaokburn v. State, 66 8. I. (2) 697i
         InterstateFonarding Co. v. Vineyard, Tax
             Assessor, I9 8. We (2) 4Q3; Same ease,
             3 9. w. (2) 9Wl
         Pence v. State, 899 8. ‘1. g42j
         Battle v. State, 299 8. V. 792j
         ICarrv. Baldwin, 87 Fed. (2) 268.
          of course, such searoh may not be arbitrarilyside
wttbout the existmoe of reasonable grounds or belief es a
basi8 therefor. See the foregoing authorities,likewise
Qhapin t. State, 396 8. W. 1996.
          Trusting that this will be a suffioient answer to
your inquiries,we are
                                  very truly     yourm
                             ATTbRIIIZTGiBWRAL W           T,2X@

                                                     &;    J&
                             BY
                                                     Ooie s(peer
                                                      Assistant
0S-MR